Citation Nr: 1008395	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-24 351 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for internal derangement of the left knee.

2.  Entitlement to a disability rating higher than 10 percent 
for degenerative joint disease of the left knee.

3.  Entitlement to an initial disability rating higher than 
10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an initial disability rating higher than 
10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1975 to 
July 1985.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the RO in 
Oakland, California.

In connection with his appeal the Veteran testified at a 
videoconference hearing in January 2010, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2009).  A transcript 
of that hearing is associated with the claims file.

The Veteran submitted additional evidence at the hearing, 
along with a waiver of his right to have that evidence 
considered initially by the agency of original jurisdiction 
(AOJ).  

In a letter dated in April 2008, the Veteran withdrew his 
appeal regarding a claim for service connection for throat 
cancer; thus, that issue is not in appellate status.  
38 C.F.R. § 20.204(c) (2009).  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (where a claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO nor BVA 
has authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his 
or her representative).

Although the RO listed only 3 issues on the December 2008 
supplemental statement of the case, it essentially combined 
the separately rated left knee claims into a single issue.  
However, as those ratings must be addressed separately, the 
Board has characterized them as separate issues.

In January 2010, the Veteran raised what appears to be a 
claim involving injuries from a lightning strike in June 
1978.  These matters are not on appeal, but are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The service-connected internal derangement of the left 
knee is manifested by lateral instability or subluxation that 
is no more than moderate.

2.  The service-connected degenerative joint disease of the 
left knee is manifested by full range of motion on extension, 
and flexion that is limited by pain beyond 30 degrees, with 
muscle wasting, as compared to the right leg.

3.  The service-connected degenerative joint disease of the 
right knee is manifested by full range of motion on 
extension, and flexion that is not limited to 30 degrees.

4.  Prior to August 21, 2007, and since April 21, 2008, the 
service-connected lumbosacral strain was manifested by 
moderate limitation of motion, with forward flexion greater 
than 30 degrees.

5.  From August 21, 2007 to April 21, 2008, the service-
connected lumbosacral strain was manifested by severe 
limitation of motion, with forward flexion less than 30 
degrees, but without ankylosis.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for internal derangement of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a 20 percent disability rating, but not 
higher, for degenerative joint disease of the left knee have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260 
(2009).

3.  The criteria for an initial disability rating higher than 
10 percent for degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 
(2009).

4.  Prior to August 21, 2007, and since April 21, 2008, the 
criteria for an initial disability rating of 20 percent, but 
not higher, for lumbosacral strain, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5292, 5295 (2002); General 
Rating Formula for Diseases and Injuries of the Spine (2003-
2009).

5.  From August 21, 2007 to April 21, 2008, the criteria for 
a 40 percent disability rating, but not higher, for 
lumbosacral strain, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2002); General Rating Formula for 
Diseases and Injuries of the Spine (2003-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In an undated letter, apparently sent in response to his 
claim, the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the then 
claims for service connection for the right knee and back 
disabilities, and the claims for increased ratings regarding 
the left knee, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The January 2003 RO rating 
decision reflects the initial adjudication of the claims 
after issuance of the letter.  Two April 2008 letters 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the April 
2008 letters, and opportunity for the Veteran to respond, the 
October 2008 and December 2008 supplemental statements of the 
case reflect readjudication of each claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of VA examinations 
conducted in October 2002, November 2004, August 2007, and 
April 2008.  Each examination was performed by a medical 
professional, based on solicitation of pertinent history and 
symptomatology from the Veteran.  Each examiner performed a 
thorough examination of the Veteran, and included diagnoses 
and rationales consistent with their findings and record.  
The Board finds that the medical evidence is adequate to 
evaluate the claims on appeal.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).

Also of record and considered in connection with the appeal 
is the transcript of the Veteran's January 2010 hearing, 
along with various statements submitted by the Veteran and 
his representative and his wife, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 



II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the Veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. §  4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the United States Court of Appeals for Veterans 
Claims extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 
Vet. App. 505, 511 (2007).  

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Knee Claims

Historically, the Veteran sustained a torn ligament in his 
left knee during basic training.  In a September 1988 rating 
decision, the RO granted service connection and assigned an 
initial 10 percent rating for internal derangement (ligament 
injury) of the left knee, pursuant to Diagnostic Code 5257, 
effective March 21, 1988.  The June 1999 rating decision 
subsequently granted an increased rating of 20 percent, and a 
separate 10 percent rating for degenerative joint disease of 
the left knee, pursuant to Diagnostic Code 5010, each 
effective July 15, 1998.  Service connection for degenerative 
joint disease of the right knee was granted in the decision 
on appeal, on a secondary basis, and a 10 percent rating was 
assigned pursuant to Diagnostic Code 5010, effective July 24, 
2002.

Under Diagnostic Code 5257, a 20 percent rating is assignable 
for recurrent subluxation or lateral instability that is 
moderate in degree.  A maximum 30 percent rating is 
assignable for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Analogous to Diagnostic Code 5003 (degenerative arthritis), 
Diagnostic Code 5010 (arthritis due to trauma) establishes a 
rating in accordance with limitation of motion of the 
affected part.  Under Diagnostic Code 5260, limitation of 
knee flexion receives a 10 percent rating where limited to 45 
degrees.  A 20 percent rating requires flexion that is 
limited to 30 degrees.  The maximum 30 percent rating 
requires flexion that is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a 10 percent rating where 
extension is limited to 10 degrees, and a 20 percent rating 
where flexion is limited to 15 degrees.  Higher ratings are 
also available, corresponding to greater limitation of 
extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Pursuant to Diagnostic Code 5003, a 10 percent rating is to 
be assigned where arthritis is confirmed by x-ray findings, 
but does not result in limitation of motion to a compensable 
degree. 

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that a 20 percent rating is 
warranted for degenerative joint disease of the left knee.  
However, an initial rating in excess of 10 percent for the 
Veteran's degenerative joint disease of the right knee is not 
warranted; and a rating higher than 20 percent is not 
warranted for internal derangement of the left knee.  

Regarding internal derangement of the left knee, a January 
2009 x-ray reveals maceration and tears involving the 
posterior body and posterior horn of the medial meniscus, 
mild to moderate thinning and irregularity involving the 
articular cartilage overlying the medial femoral condyle, 
total disruption and tearing of the anterior cruciate 
ligament, with other major ligaments intact, and lateral 
meniscus intact, without evidence of tears or other 
pathology.  However, regarding the criteria of lateral 
instability and recurrent subluxation, the evidence indicates 
that such symptomatology is no more than moderate in degree.  
While the Veteran informed the April 2008 VA examiner that 
his left knee was unstable, and the Veteran's wife stated in 
October 2004 that she has observed the Veteran's knees give 
out from under him, causing him to fall, neither has stated 
that such symptomatology is associated with "lateral" 
instability, as opposed to weakness associated with flexion 
of the knee.  Such a distinction goes to the heart of the 
separate evaluations assigned for limitation of motion and 
for internal derangement, and the evidence points in the 
direction of weakness, and thus, limited motion, as the 
primary source for this symptomatology.  

In so finding, the Board observes that a December 2009 
outpatient note reveals that there is no laxity of the left 
knee.  A December 2008 orthopedic examination reveals that 
the knee was stable throughout the range of motion.  On 
examination in April 2008, tibial tuberosity, medial and 
lateral condyles of the tibia, medial and lateral epicondyles 
of the femur and patella were found to be in gross anatomical 
alignment, without deformity.  Anterior and posterior drawer 
tests were negative.  The examiner found no instability or 
laxity, though he observed a very small limp favoring the 
left knee.

The report of VA examination in August 2007 reveals a slight 
left lateral laxity, and clicking with McMurray testing.  On 
VA examination in November 2004, there was no varus or valgus 
laxity.  An April 2004 VA outpatient note indicates no laxity 
in any direction for the left knee.  

Thus the clinical evidence indicates convincingly that the 
Veteran's left knee does not demonstrate significant lateral 
instability or subluxation.  The statements of the Veteran 
and his wife are not specific as to the nature of the 
instability or giving way noted, and, in light of clinical 
findings (discussed further below) consistent with weakness 
associated with flexion, but essentially normal findings for 
lateral instability, the Board interprets their statements as 
indicative of such weakness, rather than lateral instability.  
Accordingly, the Board concludes that a preponderance of the 
evidence is against a finding of severe recurrent subluxation 
or lateral instability.  

Regarding degenerative joint disease of the left and right 
knee, as alluded to above, a December 2009 outpatient note 
reveals muscle wasting on quads and hamstring on the left 
leg, secondary to decreased use from pain and decreasing 
range of motion of the left knee.  A December 2008 orthopedic 
examination reveals that range of motion of each knee was 
full and painless.

On VA examination in April 2008, range of motion of the left 
knee was measured from 0 to 95 degrees.  The DeLuca factor 
was stated as "0."  This description was not explained by 
the examiner.  There was mild pain on flexion.  The examiner 
did not describe the point of onset.  There was no fatigue, 
weakness, or lack of endurance, and no incoordination.  Range 
of motion of the right knee was from 0 to 100 degrees.  There 
was mild pain at the end of the range (i.e., 100 degrees).  
There was no fatigue, weakness, or lack of endurance, and no 
incoordination.  The DeLuca factor was also described as 0.  
The Veteran was found to be able to do his daily activities, 
maintain his personal hygiene, and perform light house chores 
with pain in the knees.  Flare ups of pain on the left knee 
were rated at 10 out of 10, mostly happening once a week at 
the end of the work week.  Pain in the right knee was rated 
at 5 out of 10.  During flare ups on the right knee, pain is 
about 7 out of 10.  

The report of VA examination in August 2007 reveals range of 
motion on the right from 0 to 135 degrees, with pain starting 
at 80 degrees.  Following three repetitions there was an 
additional loss of 25 degrees.  Pain was the primary factor.  
Fatigue, weakness and lack of endurance were also noted.  
Range of motion on the left was from 0 to 100 degrees, with 
pain starting at 30 degrees.  Following three repetitions 
there was an additional loss of 10 degrees with pain, fatigue 
and lack of endurance noted.  The Veteran rated his left knee 
daily constant pain at 8 out of 10.  His flares are daily and 
sometimes will last all day, and they are severe in nature.  
During a flare he must sit and rest his knee.  He stated that 
he will have daily pain in the right knee that he rated at 5 
out of 10.  He will have weekly flares that last for two to 
three days after work.  During these flares he must limit his 
activity.  Primary occupational effects are difficulty with 
activities such as carpet cleaning, stooping and bending, and 
he does not climb ladders.  Primary nonoccupational effects 
are that he avoids household chores and he is unable to play 
sports.

The report of VA examination in November 2004 reveals that 
range of motion was measured from 0 to 75 degrees on the 
right, and from 0 to 70 degrees on the left.  Calf size on 
the right was 17 (unit not specified), with a thigh 
measurement of 19.5.  On the left, the calf measured 16.5, 
and the thigh 17.75.  The pain is moderate in nature with 
flares occurring with prolonged standing, sitting, walking, 
and that particularly with any prolonged activity. 

The report of VA examination in October 2002 reveals range of 
motion on the right from 0 to 135 degrees, and 0 to 130 
degrees on the left, with pain.  The examiner did not 
describe the point of onset of pain.

Thus, when the clinical measurements are considered in 
isolation, the criteria for a rating higher than 10 percent 
are not met for either knee, as extension is not limited to 
any extent, and as flexion is not limited to 30 degrees.  
However, factoring in additional limitation due to pain, 
weakness, fatigue, or incoordination, the evidence 
demonstrates that, for the left knee, the criteria for a 20 
percent rating are met, on the basis of motion that is 
accompanied by pain, fatigue, and lack of endurance.  
Moreover, these symptoms are objectively demonstrated by 
findings of muscular atrophy or wasting in the left leg, as 
compared to the right.  Since the August 2007 examiner found 
that motion beyond 30 degrees is accompanied by such 
symptomatology, that point is considered to be the extent of 
motion.  

Although a 20 percent rating is warranted for the left knee, 
the evidence reveals that a 30 percent rating is not 
warranted.  While the August 2007 examiner indicated that, 
after three repetitions, there was an additional loss of 10 
degrees, the criteria for a 30 percent rating require 
limitation of flexion to 15 degrees, which is not shown.  

While all examiners discussed pain associated with motion, 
the August 2007 examiner is the only one who specifically 
described the point of onset.  That report is deemed the most 
probative regarding the DeLuca factors.  

The Board also acknowledges that, in the clinical history 
section of an August 2002 spine x-ray, it was noted that the 
Veteran also had "severe OA of knees."  However, a knee x-
ray report, dated in October 2002, reveals a finding of 
minimal to mild degenerative changes in both knees, with 
"[n]o significant osteophyte formation or joint effusion" 
seen in either knee.  As the October 2002 finding is based on 
a concurrent x-ray of the knees, and the August 2002 report 
appears to be a historical notation, the basis of which is 
not provided, the Board assigns greater probative weight to 
the October 2002 finding.  

In sum, the evidence demonstrates that the criteria for a 20 
percent rating for degenerative joint disease of the left 
knee are met.  However, the criteria for a rating higher than 
20 percent are not met.  In addition, the criteria for a 
rating higher than 20 percent for internal derangement of the 
left knee are not met, and the criteria for an initial rating 
higher than 10 percent for degenerative joint disease of the 
right knee are not met.  Regarding staged ratings, the Board 
acknowledges that the knee disabilities are subject to flare-
ups; however, the Board concludes that the underlying 
disabilities have not changed significantly, and therefore a 
uniform evaluation is warranted for each.  

Back Claim

Historically, by rating decision of January 2003, the RO 
granted service connection for lumbosacral strain, and 
assigned a rating of 10 percent, effective July 24, 2002, 
under Diagnostic Code 5295.  

The Board observes that the criteria relating to lumbosacral 
strain were amended effective September 26, 2003, and the 
Veteran is entitled to evaluation under both versions.  
However, the effective date based upon a liberalizing law or 
VA issue may be no earlier than the date of the change in the 
law.  38 U.S.C.A. § 5110.

The former Diagnostic Code 5295, concerning lumbosacral 
strain, provides for a 10 percent evaluation where there is 
characteristic pain on motion.  A 20 percent rating requires 
the presence of muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in standing 
position.  The maximum 40 percent rating requires severe 
strain; with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Under the former regulations, a rating could also be assigned 
on the basis of limitation of motion.  Where such limitation 
was slight, a 10 percent rating was assigned.  A 20 percent 
rating required moderate limitation, and a 40 percent rating 
required severe limitation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

As noted above, effective September 26, 2003, VA revised the 
criteria for rating spine disorders.  These revisions consist 
of a new rating formula termed General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
and encompass such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  The new 
diagnostic code numbers are Diagnostic Codes 5235-5243 and 
include Diagnostic Code 5237 for lumbosacral strain.  

Under the General Rating Formula for diseases and injuries of 
the thoracolumbar spine, a 10 percent rating is assigned 
where forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating requires that forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires that forward flexion of the thoracolumbar spine is 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Higher ratings require unfavorable 
ankylosis of either the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine, including the 
cervical portion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2), (See also Plate V).

The report of VA examination in April 2008 reveals that the 
Veteran reported weakness, stiffness, and fatigue, and that 
he was unable to bend or lift.  Prolonged standing and 
working for eight hours makes his back condition worse.  
Forward flexion of the low back was measured to 90 degrees 
times three repetitions, with pain starting at 70 degrees up 
to the end of range of motion at 90 degrees.  Extension was 
measured to 30 degrees, with pain at the end of extension.  
Pain was rated at about 6 to 7 out of 10.  Lateral flexion 
was measured to 30 degrees, bilaterally, with pain at the end 
of motion.  Lateral rotation was measured to 40 degrees, 
bilaterally, with pain at the end of motion.  There was found 
to be no fatigue, no weakness, no lack of endurance and no 
incoordination associated with measured motion.  The Veteran 
reported flare ups rated at 9 out of 10 at the end of a work 
week.  The examiner noted that the Veteran is able to do his 
daily activities with back pain.  Combined range of motion is 
260 degrees (90+30+30+30+40+40).

The report of VA examination in August 2007 reveals forward 
flexion of the lumbosacral spine measured from 0 to 35 
degrees, with pain starting at 20 degrees.  Extension was 
measured from 0 to 20 degrees, with pain.  Lateral flexion 
was from 0 to 10 degrees, bilaterally, with pain.  Right 
lateral rotation was from 0 to 25 degrees, with pain.  Left 
lateral rotation was from 0 to 30 degrees, without pain.  
Combined range of motion is 115 degrees (20+20+10+10+25+30).  
There was no additional loss in degrees of range of motion 
following three repetitions.  Increased pain was noted.  No 
fatigue, weakness or lack of endurance was noted with 
repetition.  Pain was rated at 7 to 8 out of 10, accompanied 
by stiffness, which is activity related.  By the end of the 
day and the end of the week his pain increases.  
Precipitating factors are lifting more than 25 pounds, 
standing for more than one to two hours, sitting for more 
than three to four hours and walking for more than three 
hours.  He will have increased pain with any walking up and 
down of stairs.  He will have moderate weekly flares that 
will last from a half a day to one day.  Nonoccupational 
functional effects are that he does no household chores such 
as vacuuming.  He stays on the main floor of his home due to 
increased pain with going up and downstairs.  He no longer 
washes his car or walks the dog.  

The report of VA examination in November 2004 reveals forward 
flexion of the back measured to 35 degrees, limited by pain.  
Extension was measured to 25 degrees.  Lateral bending to the 
left is 10 degrees, and to the right, 15 degrees.  Rotation 
is diminished bilaterally at 5 degrees, limited by 
discomfort.  Combined range of motion is 95 degrees 
(35+25+10+15+5+5).

The report of VA examination in October 2002 reveals forward 
flexion measured to 90 degrees, extension to 20 degrees, 
lateral flexion to 30 degrees, bilaterally, and rotation to 
70 degrees, bilaterally.  Combined range of motion is 310 
degrees (90+20+30+30+70+70).

Based on these findings, the Board concludes that from August 
21, 2007 to April 21, 2008, a 40 percent rating is warranted 
under either the current or former rating schedule.  Prior to 
August 21, 2007 and since April 21, 2008, a 20 percent rating 
is warranted under either the current or former rating 
schedule.  The effective dates for the staged ratings are 
established in accordance with the dates of VA examinations 
showing the changes in the disability level.

A 40 percent staged rating is warranted from August 21, 2007 
to April 21, 2008, based on the finding of the August 2007 
examiner that the Veteran had forward flexion of the 
lumbosacral spine from 0 to 35 degrees, with pain starting at 
20 degrees.  Under the current version of the rating 
schedule, 20 degrees of forward flexion of the thoracolumbar 
spine equates to a 40 percent rating.  This would also equate 
to severe limitation of motion under former Diagnostic Code 
5292 or severe lumbosacral strain under former Diagnostic 
Code 5295.  As those are the maximum ratings available under 
those codes, a higher rating is not available.  

The Board has considered whether a higher rating is warranted 
on the basis of ankylosis, either under the current rating 
schedule or under the former Diagnostic Code 5289; however, 
there is no finding consistent with ankylosis, either 
favorable or unfavorable, and the demonstrated pain-free 
motion from 0 to 20 degrees is inconsistent with such a 
finding.  

Regarding the period prior to the August 2007 examination, as 
well as the period after the April 2008 examination, a 20 
percent rating is warranted.  In so finding, the Board notes 
that, while none of the examiners commented on muscle spasms, 
a February 2005 VA outpatient note indicates that the Veteran 
is being given muscle relaxers for back spasms.  The evidence 
for these periods also demonstrates a unilateral loss of 
spine motion, as the November 2004 examiner noted a 
discrepancy in right and left flexion.  Alternatively, the 
Board finds that, under Diagnostic Code 5292, moderate 
limitation of flexion of the lumbar spine is shown, 
particularly by the findings of the November 2004 examiner 
(35 degrees).  

However, while a 20 percent rating is warranted for these 
periods, the Board finds that a rating higher than 20 percent 
is not warranted.  Under the former regulations, the evidence 
is not consistent with a severe strain with listing of the 
whole spine to the opposite side.  Indeed, the April 2008 
examiner noted that the Veteran's low back had a normal 
lordotic curvature.  While a March 2006 private report 
indicates a gentle scoliosis of the lumbar sine, it was 
acknowledged that this could be a result of the Veteran's 
positioning, as opposed to a structural defect, and in any 
event, it is not consistent with a listing of the entire 
spine, as contemplated by this criterion.  Regarding loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, there is certainly some loss of 
lateral motion; however, an MRI of the lumbar spine conducted 
in October 2002 revealed that the intervertebral discs were 
intact, with no herniation or bulging seen; the spinal canal 
was patent; and the neural foramina were not significantly 
narrowed.  X-rays at that time were normal.  Later X-rays in 
2004 revealed mild degenerative joint disease.  However, 
there is no finding consistent with or suggestive of abnormal 
mobility on forced motion.  

Also, in finding that a severe strain is not shown for 
purposes of Diagnostic Code 5295, range of motion must be 
considered.  This is also pertinent to the Board's finding 
that severe limitation of lumbar motion is not demonstrated 
for purposes of Diagnostic Code 5292.  The Board observes for 
purposes of reference, that under the current schedule, 
normal forward flexion of the thoracolumbar spine is defined 
for VA compensation purposes as from zero to 90 degrees.  
Thus, the finding of pain-free flexion to 70 degrees in April 
2008 represents only slight limitation.  The findings of 30 
degrees of extension and bilateral flexion before onset of 
pain are normal.  The finding of 40 degrees of bilateral 
rotation exceeds normal.  The findings for forward flexion 
and lateral flexion in October 2002 are essentially normal.  
The finding for extension is slightly limited, and the 
findings for lateral rotation exceed normal.  

Regarding the measurement of forward flexion to 35 degrees in 
November 2004, this equates to roughly 39 percent of normal.  
In the Board's view, such a finding is consistent with 
moderate limitation, and is neither severe nor marked.  The 
finding of 25 degrees for extension represents only slight 
limitation.  The findings for lateral bending of 10 degrees 
to the left and 15 degrees to the right are moderate.  While 
the November 2004 finding for lateral rotation of 5 degrees 
approaches severe limitation, when balanced against the 
numerous normal-range findings, and the numerous findings 
indicative of only slight limitation, this sole severe 
finding simply does not represent the overall disability 
picture, which is moderate.  

The Board acknowledges the Veteran's statement to the April 
2008 examiner that he could not bend forward, and his 
testimony that, if something were dropped on the floor, he 
would be able to pick it up, but he wouldn't be able to bend 
directly over.  Rather he would reach from the side.  While 
this is arguably suggestive of lumbar ankylosis, consistent 
with a 40 percent rating under former Diagnostic Code 5289, 
as well as the current the current schedule, it may also be 
influenced by factors other than the lumbar spine disability.  
Therefore, the more precise measurements reported above are 
more persuasive than these anecdotal statements.  Indeed, the 
Veteran has not asserted that he suffers complete bony 
fixation (or the near equivalent) of his lumbar spine (former 
Diagnostic Code 5289) or thoracolumbar spine (current 
schedule).   

The Board has also considered a letter dated in October 2004 
from the Veteran's employer reporting that he missed 8 days 
of work between September 7 and October 21.  His wife also 
submitted a letter that month attesting to her observations 
of the effect of his symptoms, and that he cannot hold down a 
job due to his pain.  This is similar to her January 2010 
testimony.  The Veteran testified at the Board hearing that 
he was five months into the year in terms of leave, and he 
had no "comp time" left, no vacation time left, and was 
down to about six hours of sick leave left.  However, in 
terms of the schedular rating, this evidence is not probative 
of entitlement to a rating higher than 20 percent.  As noted 
previously, the Veteran has many disabiities, both service-
connected and nonservice-connected.  The Board acknowledges 
that the Veteran experiences significant pain from his 
various disabilities.  While the Board is cognizant that the 
Veteran's back symptoms undoubtedly interfere with his 
ability to obtain and retain employment, the current rating 
is acknowledgement of that fact.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The evidence and testimony presented do not 
in themselves provide persuasive evidence of entitlement to a 
higher rating.  

In sum, the Veteran's overall disability picture for these 
periods most closely approximates moderate impairment due to 
lumbosacral strain, consistent with a 20 percent rating under 
Diagnostic Code 5295.  As the Veteran's overall lumbar 
limitation of motion is also moderate in degree, a rating 
under Diagnostic Code 5292 would not be more advantageous to 
the Veteran.  

Regarding the current version of the rating schedule, the 
findings in April 2008 and October 2002 clearly do not meet 
the criteria for even a rating higher than 10 percent, even 
considering additional impairment due to pain, weakness, 
fatigue and incoordination.  The combined range of motion in 
November 2004 does meet the requirements for a 20 percent 
rating, but the criteria for a rating higher than 20 percent 
are not met.  

While the Veteran is not specifically service-connected for 
intervertebral disc syndrome, the Board has also considered 
whether there are any associated objective neurologic 
abnormalities.  However, the report of VA examination in 
April 2008 reveals that there are no incapacitating episodes 
prescribed by a doctor, and there is no radicular pain, 
radiating pain, or numbness or tingling in the lower 
extremities.  There is also no motor or sensory impairment 
related to the back condition.

The report of VA examination in August 2007 reveals that the 
Veteran denied any pain radiation.  He also denied any 
incapacitating episodes.  Straight leg raising was negative.  
The report of VA examination in November 2004 reveals no 
bowel or bladder symptoms or weakness in his legs per se.  
The report of VA examination in October 2002 reveals that 
straight-leg-raising was negative, and sensory examination 
was intact, bilaterally, except on the left at L-4, and motor 
strength was 5 out of 5.  

Therefore, as there are no objective neurologic abnormalities 
associated with the Veteran's lumbosacral strain, the Board 
concludes that there is no basis to assign a separate 
compensable rating based on such impairment.  Moreover, a 
higher rating under the schedule for rating intervertebral 
disc syndrome based on incapacitating episodes is not 
warranted.

In sum, prior to August 21, 2007 and since April 21, 2008, 
the evidence demonstrates that the Veteran's lumbosacral 
strain should be rated at 20 percent, but not higher.  From 
August 21, 2007 to April 21, 2008, the evidence demonstrates 
that the Veteran's lumbosacral strain should be rated at 40 
percent, but not higher.  With the exception of the staged 
rating herein applied, the disability has not significantly 
changed; rather, the Veteran has experienced flare-ups with 
remissions, throughout the remaining period; thus, no further 
staged rating is warranted.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the assignment of a rating higher than 20 
percent prior to August 21, 2007 and since April 21, 2008, or 
higher than 40 percent from August 21, 2007 to April 21, 
2008, to that extent, the doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.   
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the 
specific type reported by the Veteran and by medical 
professionals on clinical evaluation.  Significantly, both 
the former and current rating criteria provide higher ratings 
where symptomatology of the appropriate degree is 
demonstrated.  As such, referral for extraschedular 
consideration is not warranted.


ORDER

A disability rating higher than 20 percent for internal 
derangement of the left knee is denied.

A 20 percent disability rating, but not higher, is granted 
for degenerative joint disease of the left knee.

An initial disability rating higher than 10 percent for 
degenerative joint disease of the right knee is denied.

Prior to August 21, 2007 and since April 21, 2008, an initial 
disability rating of 20 percent, but not higher, is granted 
for lumbosacral strain.

From August 21, 2007 to April 21, 2008, a disability rating 
of 40 percent, but not higher, is granted for lumbosacral 
strain.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


